﻿Once again the United Nations General
Assembly is meeting to take stock of the global situation
and of the role that the Organization plays in that context.
I am confident that the experience, talent and diplomatic
skills of our President, His Excellency Mr. Razali Ismail,
will play a decisive role in this complex undertaking. I
wish him every success in his sensitive work.
I wish also to express my delegation’s gratitude for
the excellent job done by Mr. Diogo Freitas do Amaral,
Minister for Foreign Affairs of Portugal, in the course of
17


the last General Assembly session, which commemorated
the fiftieth anniversary of the founding of this Organization.
My country has been observing very closely the
administrative activities of Mr. Boutros Boutros-Ghali in his
capacity as Secretary-General, and we feel bound to express
our recognition of the poise with which he has guided the
United Nations during these difficult times for the
Organization and for the whole world. His undeniable
qualities of statesmanship have averted crises, and his
strength of character has succeeded in upholding the ideals
on which this Organization is founded. I wish to convey to
him, on my own behalf and on behalf of my Government,
my sincere respect and admiration.
Honduras reiterates its conviction that international
conflicts must be settled by peaceful and diplomatic means.
For this reason, we recognize the importance and value of
the 1995 Dayton peace agreement, the 1996 Paris
agreements and the subsequent international agreements and
commitments for which the international community
prepared the way. These have led to a cessation of
hostilities, the resumption of political talks, international
recognition between Belgrade and Zagreb, and the
establishment of relations between the Federal Republic of
Yugoslavia and The former Yugoslav Republic of
Macedonia.
In the Americas, Haiti is an example of the results that
can be achieved through concerted action and political will
on the part of the international community in establishing,
through the United Nations, operations designed to achieve,
maintain and consolidate peace. My country wishes to
express its satisfaction at having taken part in those
operations, as well as in those carried out in Western
Sahara.
In the same vein, we cannot overlook the problems of
the subregion. Honduras has always viewed with concern
the problems besetting its sister republics in Central
America. For this reason, we acknowledge and support all
efforts in this regard, in particular the agreements reached
between the Government of Guatemala and the URNG.
At the forty-ninth session of the General Assembly,
my country secured unanimous support in this body to
occupy a seat in the Security Council as a non-permanent
member. We believe that we have fully lived up to the trust
vested in us, since we have worked in the Council in strict
adherence to the principles and norms of international law
enshrined in the United Nations Charter and in keeping
with the foreign policy pursued by the President of the
Republic, Mr. Carlos Roberto Reina.
Throughout our first term of presidency of the
Council, in July last year, we succeeded in maintaining
the necessary equanimity and balance to steer the work
and the debates on the various issues brought before the
presidency of the Council. These included humanitarian
operations in Bosnia and Herzegovina, Rwanda and
Burundi, as well as peace operations in Haiti, Angola and
Liberia.
Tomorrow we will assume the presidency of the
Security Council for the second time, and we shall work
in the same spirit of cooperation and with genuine resolve
to help bring about solutions to problems that arise in the
area of international peace and security.
Central America has now returned to the world
scene with a new, integrational approach that promotes
joint action and allows it to speed up its development
process. Our approach, grounded in history, tradition,
solidarity and, above all, our awareness of a shared
destiny, has made it possible for us to pool our efforts in
seeking to achieve a higher level of economic
development in all areas.
In the framework of the integration process in our
subregion, since 1986 we have held a series of
presidential summits, the first six of which were highly
political in nature, fulfilling the purpose of securing peace
and democratization in the region. The following ones,
focusing on economic topics, led to the formation of the
Central American Integration System (SICA) and defined
our current agenda: alliance for sustainable development.
I would like to take this opportunity to thank this
Assembly for the support it gave our System last year by
granting it the status of observer, which will make it
possible to achieve greater cooperation between the
United Nations System and the Central American
Integration System.
As we stand on the threshold of a new millennium,
my Government is strongly committed to the
responsibilities imposed by the world around us. In this
respect, Honduras is in favour of greater democratization
of the principal organs of the United Nations. We take the
view that an increase in the number of permanent and
non-permanent Members of the Security Council should
be carried out in accordance with the principles of
sovereign equality of States and equitable geographical
18


distribution, and that it should reflect the expansion in the
membership of the United Nations in recent decades so as
to transform the Security Council into a more democratic
and representative organ, that would thus be a more
credible and effective instrument in fulfilling its primary
responsibility for the maintenance of international peace and
security without affecting its efficiency or the speed of its
decision-making processes. Genuine democratization and
real representativity in the Security Council should be the
principal basis for the expansion of twenty-first-century
world government.
We would all like to see a more competent, responsive
and responsible United Nations. We should all like it to be
better administered and more consolidated and to yield
tangible results. To this end, it is essential to undertake
meaningful reform in order to enhance its efficiency and to
ensure that the United Nations can have a secure financial
footing, robust administration and structural capacity, and
a clear sense of purpose in tackling its tasks.
The General Assembly should play the role now
played by costly world conferences, and it should be the
forum for sustained thematic debates on important and
topical issues held at regular intervals. At the same time,
the traditional agenda of the Assembly should be cut back
radically. Recurring items should be considered less
frequently. We should impose a time limit on our
statements, and we need to reform the structure of the
committees and auxiliary bodies so as to avoid overlapping
and duplication.
My country, Honduras, is continuing to work
vigorously to strengthen, among other things, its democratic
system of government, to bolster judicial power, to organize
the national police under civilian rule, to modernize the
State, in addition to striving to create a new frame of
reference to promote development on the basis of full
participation by all sectors of society.
Honduras, like all other developing countries, is deeply
committed to processes designed to combat poverty and
underdevelopment and to mobilize the potential of its
peoples and resources in order to attain speedy, fair and
sustained growth, working jointly to enhance the effect of
national efforts through solidarity, cooperation and mutual
confidence.
However, there are still many economic and financial
obligations that need to be met in the short- and medium-
term. International cooperation is steadily declining, and
poverty indicators are becoming worse.
We wish to see a world where countries, mindful of
their diversity, act together to attain common goals, a
world in which peace, security and dignity will be the
common heritage of all peoples, a world in which the
advances of science will serve to benefit humankind and,
in short, a world in which existing resources are used
rationally in order to meet everyone’s needs. This is our
understanding of what, in essence, North-South
cooperation should mean.
As the United Nations enters its second half-century,
we have an opportunity to work towards the objective of
its Charter — world cooperation in deterring and halting
aggression — and to foster peaceful, productive and
sustainable human progress. In this respect, “An Agenda
for Development” offers a unique opportunity to make the
issue of economic and social development a central
priority of the multilateral system. Promotion of sustained
economic growth and eradication of poverty in the
developing countries, as well as the legitimate leadership
that the United Nations should show in this field, must
also be key objectives of the Agenda.
My country hopes that the negotiations on the
Agenda for Development being held by the Ad Hoc
Open-ended Working Group of the General Assembly on
An Agenda for Development will conclude promptly and
successfully in the course of the fifty-first session of the
Assembly. The completion of this work will be a point of
departure because it will give rise to firm commitments
and mark the beginning of the task of putting the actions
agreed upon into practice.
Honduras, as a peace-loving country, reaffirms its
total support for the principles and objectives seeking the
complete elimination of nuclear weapons and to establish
a universal, verifiable, multilateral and effective
machinery that will help to promote nuclear disarmament
and to prevent proliferation of such weapons in all its
aspects.
Consistent with these principles, I am pleased to
announce that Honduras has signed the Comprehensive
Nuclear-Test-Ban Treaty at this session of the General
Assembly, and I would venture to appeal to all States
Members of the United Nations to sign it as soon as
possible. We would also urge all States possessing
nuclear weapons to take resolute steps to reduce them
with a view to their elimination.
The existence of landmines and other undetonated
explosive devices in various regions of the world is a
19


tremendous humanitarian problem and a grave threat to the
security, health and survival of the local population where
these deadly devices have been scattered. These devices
prevent the return of refugees and displaced persons to their
homes in the States affected by this ongoing menace and
impede humanitarian operations and programmes, national
reconstruction and economic development activities and
peacekeeping operations.
For this reason, we urge Member States, particularly
those that have the capacity to do so, to lend their
assistance to the affected countries, including those of the
Central American region, with a view to establishing and
refining national mine-clearance mechanisms. We also
appeal to the international community finally to agree on
the total prohibition of the production, exportation, sale and
use of anti-personnel mines.
My delegation wishes once again to place on record its
interest in seeing the Republic of China in Taiwan admitted
as a Member of the United Nations. At this moment in
time, when democratic systems of government and the rule
of law are gaining ground in most of the nations that make
up this Organization, it seems contradictory to continue
excluding the Republic of China in Taiwan from
participation. This is a country which struggled
determinedly for democracy and succeeded in establishing
it this year with the election of a Government by the direct
vote of the majority of its people. This is a nation that
respects human rights, possesses one of the strongest
economies on earth and has been constantly struggling to
eradicate poverty, and whose population of 21 million
people enjoys an enviable cultural level. In short, the
Republic of China in Taiwan fully meets the requirements
established in the Charter for membership of the United
Nations.
For the developing countries, its participation in the
various international forums would be extremely beneficial,
since we would be able to draw on its valuable experience
in cooperation programmes, as demonstrated when it
occupied a seat in this General Assembly from the day it
signed the Charter until 1971.
In this respect, my Government supports the resolution
adopted on 19 July 1996 by the European Parliament
entitled the “Role of Taiwan in International
Organizations”, which explicitly states its support for the
idea that the Republic of China in Taiwan should have a
greater level of recognition and representation in
international agencies. It also urges the United Nations to
establish a working group to study the possibility of its
participation in the activities of the United Nations and its
international agencies.
The problem of drug production is not as severe in
the Central American region as it is elsewhere, although
our countries are not unaffected by drug use. For this
reason, on 21 June, the Ministers of the Interior of our
region agreed to develop a plan of cooperation to fight
this evil. In this regard, we support the initiative of
convening a special session of the United Nations General
Assembly in 1998 in order to strengthen the international
strategy to combat narcotic drugs.
With a view to beginning to address the problem of
the efficiency and effectiveness of the United Nations
system, 1996 could be a year of meditation and reflection.
Calls have been made for a redefinition of the purposes
of the Organization and, in particular, of the tasks of the
Security Council. In order to achieve this important task,
we must work on the basis of a shared and balanced
vision of the future of the Organization. The construction
of a culture of international peace, security and prosperity
should be the ultimate goal in this redefinition of tasks.
This is something that the United Nations must
accomplish in response to the needs of our peoples.
As we approach the end of the century and the
millennium, the globality of economies and the grouping
of countries into systems of integration are becoming
irreversible facts. One consequence of this will be the
resurgence of mega-States in which smaller States will
remain submerged. We are concerned for the future of
weaker and less developed nations which, like ours,
require great external and internal efforts to retain the
identity that distinguishes them from the rest of the world.
The right of peoples to decide their own destiny on
the basis of sovereignty is enshrined in the Charter of the
United Nations. This right must be observed in the new
world order if we wish to preserve, as is our duty, peace
and cultural plurality among nations.







